DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama’736 (US 2015/0070736), and further in view of Janz’655 (US 2003/0191655).
     With respect to claim 1, Yoneyama’736 teaches an image forming apparatus (Fig.1, item 110) comprising: 
     a printing engine (Fig.3, item 120) configured to perform printing on print media (paragraph 43); and 
     5circuitry (Fig.3, item 200) configured to: 
     determine whether each page of print data is a blank page [as shown in Fig.12, the blank page is being skipped for printing when the BLANK SKIP function is being activated (paragraph 139). Therefore, each page of print data is considered being determined if it is a blank page when the copy machine is operating in the blank skip mode]; 
     determine whether a blank sheet is to be generated by printing of the print data in accordance with print settings [the blank sheet is only being skipped for printing when printer operates in the blank skip mode (paragraph 139). Therefore, whether a blank sheet is to be generated by printing of the print data in accordance with print settings is considered being determined according to the configured mode of the copy machine.]; 
     determine whether to remove a blank page from the print data to avoid generation of 10the blank sheet [the blank sheet is only being skipped for printing when printer operates in the blank skip mode (paragraph 139). Therefore, when the copy machine operates in the black skip mode, the blank page is considered being removed from the print data to avoid generation of 10the blank sheet]; 
      generate changed print data based on whether to remove the blank page in accordance with the print settings [the blank sheet is only being skipped for printing when printer operates in the blank skip mode (paragraph 139). Therefore, the changed print data is considered being generated based on whether to remove the blank page in accordance with the configured print mode (the print settings)]; 
     control the printing engine to perform printing on the print media according to the changed print data in accordance with the print settings [the blank sheet is only being skipped for printing when printer operates in the blank skip mode (paragraph 139).]; and 
     Yoneyama’736 does not teach 15count a number of pages printed, excluding blank pages in the printed pages and the blank page which have been removed from the print data.  
     Janz’655 teaches that the total number of the actual of pages printed is not including the numbers of the blank pages (paragraph 49).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoneyama’736 according to the teaching of Janz’655 to count the total number of printed pages which not includes the blank pages in the printed pages and the blank page which have been removed from the print data (count a number of pages printed, excluding blank pages in the printed pages and the blank page which have been removed from the print data) because this will allow the copy machines to charge the print jobs more fair.
     With respect to claim 3, which further limits claim 1, Yoneyama’736 teaches wherein the circuitry controls a scanner to read a document to acquire the print data (paragraph 139 and Fig.13A).  
     With respect to claim 4, which further limits claim 1, Yoneyama’736 teaches 25wherein the circuitry determines, based on an operation to an input device, whether to remove the blank page from the print data (Fig.13A, step S1304).  
     With respect to claim 159, which further limits claim 1, Yoneyama’736 does not teach wherein the circuitry counts the printed pages based on a result of printing on the printing media according to the changed print data.  
     Janz’655 teaches that the total number of the actual of pages printed is not including the numbers of the blank pages (paragraph 49).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoneyama’736 according to the teaching of Janz’655 to count the total number of printed pages which not includes the blank pages in the printed pages and the blank page which have been removed from the print data (wherein the circuitry counts the printed pages based on a result of printing on the printing media according to the changed print data) because this will allow the copy machines to charge the print jobs more fair.
     With respect to claim 10, it is a method claim that claims how the image forming apparatus of claim 1 to perform printing.  Claim 10 is obvious in view of Yoneyama’736 and Janz’655 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a image forming apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the image forming apparatus when the image forming apparatus performs the operation to perform printing.
     With respect to claim 11, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 11 claim how the image forming apparatus of claim 1 execute to perform printing.  Claim 11 is obvious in view of Yoneyama’736 and Janz’655 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama’736 (US 2015/0070736), Janz’655 (US 2003/0191655) and further in view of
Huh’919 (US 2009/0024919).
     With respect claim 2, which further limits claim 1, the combination of Yoneyama’736 and Janz’655 does not teach wherein the blank sheet has a front side and a back side that are blank. 
     Huh’919 teaches wherein the blank sheet has a front side and a back side that are blank [as shown in Fig.4, the blank page is only being skipped printing when “YES” is be selected. Therefore, when “NO” is being selected in Fig.4, a blank sheet associated page 2 is considered being generated with blank front side and blank back side].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoneyama’736 and Janz’655 according to the teaching of Huh’919 to either generate a printout for a blank page or not generate a printout for a blank page according to a user’s setting because this will allow the blank page to be printed more effectively.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama’736 (US 2015/0070736), Janz’655 (US 2003/0191655) and further in view of
Mori’208 (US 2005/0094208).
     With respect to claim 5, which further limits claim 4, the combination of Yoneyama’736 and Janz’655 wherein the circuitry selects, based on the operation to the input device, either a first 30setting or a second setting, the first setting for removing blank pages from the print data, the second setting for removing the blank page to avoid generation of the blank sheet from the print data and keeping a blank page not to generate a blank sheet.  
     Mori’208 teaches a setting to delete the blank page data from the print data (Fig.34, item 3301 and paragraph 166).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoneyama’736 and Janz’655 according to the teaching of Mori’208 to include a setting to delete the blank page data from the print data because this will allow the copy machine to free more storage to store other data.
     The combination of Yoneyama’736, Janz’655 and Mori’208 does not teach the circuitry selects, based on the operation to the input device, either a first 30setting or a second setting, the first setting for removing blank pages from the print data, the second setting for removing the blank page to avoid generation of the blank sheet from the print data and keeping a blank page not to generate a blank sheet.  
     Since Yoneyama’736 has suggest a copy machine that provide a function to skip printing blank page without deleting the blank page data from the print data (paragraph 139) and Mori’208 teaches a setting to delete the blank page data from the print data (Fig.34, item 3301 and paragraph 166), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a setting to skip printing blank page without deleting the blank page data from the print data and a setting to a setting to delete the blank page data from the print data so that a user either selects a setting to skip printing blank page without deleting the blank page data from the print data or selects a setting to a setting to delete the blank page data from the print data to print his/her print job (the circuitry selects, based on the operation to the input device, either a first 30setting or a second setting, the first setting for removing blank pages from the print data, the second setting for removing the blank page to avoid generation of the blank sheet from the print data and keeping a blank page not to generate a blank sheet) because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoneyama’736, Janz’655 and Mori’208 to provide a setting to skip printing blank page without deleting the blank page data from the print data and a setting to a setting to delete the blank page data from the print data so that a user either selects a setting to skip printing blank page without deleting the blank page data from the print data or selects a setting to a setting to delete the blank page data from the print data to print his/her print job (the circuitry selects, based on the operation to the input device, either a first 30setting or a second setting, the first setting for removing blank pages from the print data, the second setting for removing the blank page to avoid generation of the blank sheet from the print data and keeping a blank page not to generate a blank sheet) because this will allow the print job to be printed more effectively.
     With respect to claim 6, which further limits claim 5, the combination of Yoneyama’736, Janz’655 and Mori’208 does not teach wherein the circuitry selects, based on the operation to the input device, either one of: 21Client Ref. No. FN202101733 the first setting; the second setting; and a third setting for keeping blank pages in the print data and generating the changed print data in accordance with the print settings.  
     Since Yoneyama’736 has suggest a copy machine that provide a function to skip printing blank page without deleting the blank page data from the print data and a function to print the blank page as well (paragraph 139) and Mori’208 teaches a setting to delete the blank page data from the print data (Fig.34, item 3301 and paragraph 166), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a setting to skip printing blank page without deleting the blank page data from the print data, a setting to print the blank page as well and a setting to a setting to delete the blank page data from the print data so that a user either selects a setting to skip printing blank page without deleting the blank page data from the print data, or selects a setting to also print the blank page or selects a setting to a setting to delete the blank page data from the print data to print his/her print job (wherein the circuitry selects, based on the operation to the input device, either one of: 21Client Ref. No. FN202101733 the first setting; the second setting; and a third setting for keeping blank pages in the print data and generating the changed print data in accordance with the print settings) because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoneyama’736, Janz’655 and Mori’208 to provide a setting to skip printing blank page without deleting the blank page data from the print data, a setting to print the blank page as well and a setting to a setting to delete the blank page data from the print data so that a user either selects a setting to skip printing blank page without deleting the blank page data from the print data, or selects a setting to also print the blank page or selects a setting to a setting to delete the blank page data from the print data to print his/her print job (wherein the circuitry selects, based on the operation to the input device, either one of: 21Client Ref. No. FN202101733 the first setting; the second setting; and a third setting for keeping blank pages in the print data and generating the changed print data in accordance with the print settings) because this will allow the print job to be printed more effectively.
     With respect to claim 7, which further limits claim 5, the combination Yoneyama’736, Janz’655 and Mori’208 does not teach wherein the circuitry disables the first setting and the second setting depending on a specific print setting. 
     Since Yoneyama’736 has suggest a copy machine that provide a function to skip printing blank page without deleting the blank page data from the print data and a function to print the blank page as well (paragraph 139), therefore, when the skip printing blank page function is not being activated, the blank page will be being printed with other pages and Mori’208 teaches a setting to delete the blank page data from the print data (Fig.34, item 3301 and paragraph 166), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to disable the function to delete the blank page data from the print data and disable the skip printing blank page function (wherein the circuitry disables the first setting and the second setting depending on a specific print setting) when the blank pages in a print job are needed to be printed as well because this will allow the blank pages in a print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoneyama’736, Janz’655 and Mori’208 to disable the function to delete the blank page data from the print data and disable the skip printing blank page function (wherein the circuitry disables the first setting and the second setting depending on a specific print setting) when the blank pages in a print job are needed to be printed as well because this will allow the blank pages in a print job to be printed more effectively.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama’736 (US 2015/0070736), Janz’655 (US 2003/0191655), Mori’208 (US 2005/0094208) and further in view of Yamaneki’406 (US 2012/0147406).
     With respect to claim 108, which further limits claim 5, the combination of Yoneyama’736, Janz’655 and Mori’208 does not teach wherein the circuitry displays, on a display, a warning indicating that the first setting or the second setting is not selectable in response to an operation to the input device for setting the first setting or the second setting in addition to a specific print setting.  
     Yamaneki’406 teaches wherein the circuitry displays, on a display, a warning indicating that the first setting or the second setting is not selectable in response to an operation to the input device for setting the first setting or the second setting in addition to a specific print setting [as shown in Fig.14, when the skip blank sheet is not able to set, a warning message is being displayed. In addition, when the blank page is being deleted and the double-sided print is performed, the page arrangement is different from that of an original document. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to give a warning message when both the double-sided print setting and the delete blank page setting are being configured because this will allow the printout of original document to be provided with same page arrangement as the original document].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoneyama’736, Janz’655 and Mori’208 according to the teaching of Yamaneki’406 to give a warning message when both of the double-sided print setting and the delete blank page setting are being configured because this will allow the printout of original document to be provided with same page arrangement as the original document
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Alberto’177 (US 2018/0260177) teaches an information processing apparatus includes circuitry configured to set a blank page handling feature, detect a blank page/blank pages in a document of a print job, and handle the detected blank page/blank pages in the document based on the set blank page handling feature.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674